Case: 15-20479       Document: 00513554544         Page: 1     Date Filed: 06/20/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 15-20479
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             June 20, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff-Appellee

v.

HUEY JOSEPH HEBERT, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-121-1


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       The attorney appointed to represent Huey Joseph Hebert, III, has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Hebert has filed a response in which he argues, inter alia, that his
appellate counsel rendered ineffective assistance by asserting that Hebert’s
appeal waiver is enforceable.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-20479      Document: 00513554544   Page: 2   Date Filed: 06/20/2016


                                 No. 15-20479

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Hebert’s response.    We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
We decline to consider Hebert’s ineffective assistance of counsel claim, without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5th Cir. R. 42.2.




                                       2